       Case 1:17-cv-08528-PGG-JLC Document 74 Filed 07/02/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
THOR 680 MADISON AVE LLC,                                      :
                                                               : Case No.: 1:17-cv-08528 (PGG) (JLC)
                           Plaintiff,                          :
         v.                                                    : DEFENDANT QATAR LUXURY
                                                               : GROUP S.P.C.’S NOTICE OF
QATAR LUXURY GROUP S.P.C., and                                 : MOTION FOR PARTIAL SUMMARY
QATAR FOUNDATION FOR                                           : JUDGMENT
EDUCATION, SCIENCE AND                                         :
COMMUNITY DEVELOPMENT,                                         :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x


       PLEASE TAKE NOTICE that Defendant Qatar Luxury Group S.P.C. (“QLG”), upon its

Memorandum of Law in Support of Summary Judgment, and its LR 56.1 Statement of Material

Facts, moves this Court for an order pursuant to Rule 56 of the Federal Rules of Civil Procedure

granting summary judgment to QLG and against Plaintiff Thor 680 Madison Ave LLC (“Thor”)

on Thor’s claims against QLG for breach of contract – liability for tenant’s failure to build out

the premises and surrender the premises in proper condition (Count I) and reformation (Count

III), and partial summary judgment on Thor’s claim against QLG for breach of contract –

liability for tenant’s damages due under the lease (Count II), as well as declaring that QLG’s

liability as Guarantor terminated under the Good Guy Guaranty between it and Thor.


Dated: May 20, 2019                                   Respectfully submitted,
                                                      SQUIRE PATTON BOGGS (US) LLP


                                                      By: /s/ Aneca E. Lasley
                                                         Aneca E. Lasley
                                                         Christopher F. Haas
                                                         Squire Patton Boggs (US) LLP
                                                         2000 Huntington Center
                                                         41 South High Street
                                                         Columbus, OH 43215



                                                  1
Case 1:17-cv-08528-PGG-JLC Document 74 Filed 07/02/19 Page 2 of 2



                                      Telephone: 614-365-2700
                                      Facsimile: 614-365-2499
                                      Email: aneca.lasley@squirepb.com
                                      Email: christopher.haas@squirepb.com

                                      Stephanie E. Niehaus
                                      Squire Patton Boggs (US) LLP
                                      30 Rockefeller Plaza, 23rd Floor
                                      New York, New York 10112
                                      Telephone: (212) 8729800
                                      Facsimile: (212) 872-9815
                                      Email: stephanie.niehaus@squirepb.com

                                      Attorneys for Defendant Qatar Luxury
                                      Group S.P.C




                                2
